                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                        NO. 5:18-CV-219-D

LAURA PONTONES,                                )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )                       ORDER
                                               )
SAN JOSE RESTAURANT                            )
IN CORPORATED, et al.,                         )
                                               )
               Defendants.                     )


       This matter is before the court on Plaintiffs expedited motion for hearing to address disputes

raised in the parties' joint notice regarding proposed notice of the collective/class action. [DE-108].

The matter was referred to the undersigned for disposition [DE-123], and a telephonic hearing was

held on March 30, 2020, at which the court heard argument from counsel for both parties. For the

reasons that follow, the motion is allowed in part and denied in part.

       Plaintiff alleges Defendants failed to pay Plaintiff and other similarly situated employees the

requisite minimum wage and overtime compensation and unlawfully withheld a portion of Plaintiffs

tips in violation of state and federal wage and hour laws, specifically the Fair Labor Standards Act

("FLSA"), 29 U.S.C. § 201 et seq., and the North Carolina Wage and Hour Act ("NCWHA"), N .C.

Gen. Stat. § 95-25.1 et seq. The court allowed Plaintiffs motion for conditional class certification,

which also authorized notice and ordered the parties to confer concerning the contents of the

proposed notice. [DE-77] at 18. The parties filed an amended joint notice regarding the proposed

notice but were not in complete agreement on the notice' s content. [DE-95]. The instant motion

seeks resolution of the disputed issues, namely (1) whether the method of notice should include



            Case 5:18-cv-00219-D Document 129 Filed 04/08/20 Page 1 of 6
broadcast via Spanish radio, (2) the relevant time period to include in the notice, and (3) whether

Defendants must produce additional contact information for the putative plaintiffs and Rule 23 class

members. [DE-108].

A.         Means of Distribution

           Plaintiff requests to broadcast notice of the lawsuit and to distribute the proposed notice via

Spanish radio in addition to the U.S . mail. Am. Jt. Notice [DE-95] at 5-6. Plaintiff contends

Spanish radio provides the most likely means of reaching the majority of putative plaintiffs given

the high turnover rate in the industry and the fact that some putative plaintiffs have relocated since

their time of employment with Defendants. Id. at 5 n.6. At the hearing, Plaintiff also noted that

posting the notice at Defendant' s restaurants would lack effectiveness due to the limited operations

of the restaurants due to the COVID-19 virus. Defendants oppose broadcast on Spanish radio

because first, they believe it is highly likely to result in responses by individuals who were not

employed by Defendants or who were employed before the statutory period, and second, Plaintiff

did not request radio notice in the proposed notice attached to Plaintiffs motion for class action,

depriving Defendants of an opportunity to object. Id. at 6. At the hearing, Defendants noted that the

standard practice of tracking putative plaintiffs who have moved is by skip tracing through the postal

service.

           Under the circumstances presented here, the court finds broadcast by Spanish radio to be

reasonable and appropriate. The court agrees with Plaintiff that posting the notice in Defendants'

restaurants at this time will be minimally effective due to the restaurants not fully operating as a

result of COVID-19 restrictions implemented by the state and that publication by radio will help to

remedy the shortfall. Furthermore, Defendants have been unable to produce personal contact


                                                     2


               Case 5:18-cv-00219-D Document 129 Filed 04/08/20 Page 2 of 6
information for at least twenty-two putative class members whose addresses were the same as one

of the Defendant restaurants. Pl. ' s Mot. [DE-108] at 3. Although Defendants cited a concern that

the radio notice would result in many false positive responses, they did not specifically articulate

how the resulting burden would outweigh the benefit of likely reaching more putative plaintiffs

under the circumstances. Also, this court has previously approved distribution by radio. See Diaz

v. Quality Crab Co., No. 2:10-CV-15-H, 2011 WL 4498941, at *4 (E.D.N.C. Aug. 12, 2011)

(approving distribution of the parties' amended notice and form by U.S. mail, radio announcements

in Mexico, and other means), adopted in part, rejected in part by 2011 WL 449893 9 (E.D .N. C. Sept.

27, 2011). Finally, although Defendants may not have had an opportunity to object to radio notice

in earlier briefing, they have done so in the parties' amended joint notice and at the hearing, and

there are changed circumstances since the filing of Plaintiffs class motion due to COVID-19 and

Defendants' inability to produce personal addresses for some o_f the putative plaintiffs. Accordingly,

the court finds that distribution of the notice by U.S. mail and Spanish radio will provide the best

notice practicable under the circumstances and will allow Plaintiffs request for distribution by

Spanish radio.

B.     Notice Period

       Plaintiff requests that the notice describe the relevant time period as beginning May 17, 2015 ,

three years prior to the filing of the complaint, because "[f]or purposes of the FLSA claims, the

relevant time period is three years preceding the filing of the complaint, May 17, 2015 to the

present." Am. Jt. Notice [DE-95] at 7. Defendants object to the use of the period proposed by

Plaintiff because damages accrue from three years prior to the filing of a putative plaintiffs consent

form to present, and using Plaintiffs proposed time period in the notice would result in the filing


                                                  3


            Case 5:18-cv-00219-D Document 129 Filed 04/08/20 Page 3 of 6
of time barred claims. Id. at 7-9. Defendant contends the appropriate start date is May 17, 2016,

which is the NCWHA statute of limitations date. Id. at 10. Plaintiff conceded the statute of

limitations is three years from the filing of the consent form, but argued at the hearing that the notice

period should be three years prior to the filing of the complaint to ensure the class is complete.

       "Courts frequently permit a more inclusive notice period at the certification stage." Gui Zhen

Zhu v. Matsu Corp, -F. Supp 3d-, No. 3:18-CV-203 (CSH), 2020 WL 29835 , at *10 (D. Conn.

Jan. 2, 2020) (allowing a notice period of three years prior to the filing of the complaint despite

recognizing it might result in the solicitation of some expired claims); see also Marcial v. New

Hudson Family Rest. Inc. , No. 718CV0663NSRJCM, 2019WL1900336, at *8 n.14 (S .D.N.Y. Apr.

29, 2019) ("Courts often set a notice period forthree years before the filing of the complaint in FLSA

cases."); Velasquez-Monterrosav. Mi CasitaRestaurants, No. 5:14-CV-448-BO, 2016WL1703351,

at *4, [DE-69-1] (E.D.N.C. Apr. 27, 2016) (approving notice with notice period beginning three

years prior to the filing of the complaint). Doing so helps courts to "avoid making preliminary

determinations regarding the viability of each plaintiffs' individual claims and[] ensure[ s] that opt-in

plaintiffs with untimely claims but ' colorable equitable tolling arguments' receive adequate notice

of the[] action." Gui Zhen Zhu , 2020 WL 29835, at* 11. Allowing a more inclusive notice period

does not prejudice Defendants' ability to later challenge a claim as time barred. See Murillo v. Berry

Bros Gen. Contractors Inc., No. 6:18-CV-1434, 2019 WL 4640010, at *5 (W.D. La. Sept. 23 , 2019)

(allowing notice to include all persons employed up to three years before the date of the complaint

and recognizing "Defendants will have the opportunity at the appropriate time to challenge the

timeliness of any claims brought by putative plaintiffs who wish to opt-in to the litigation.").

        In addition to these general considerations in favor of a longer notice period, here the


                                                    4


            Case 5:18-cv-00219-D Document 129 Filed 04/08/20 Page 4 of 6
complaint contains allegations that the Defendants' violations were willful, Am. Compl. [DE-7] ~~

2-3 , 65, 89-90, which may result in an extension of the statute oflimitations. See Davis v. Narron,

No. 5:19-CV-262-BO, 2019 WL 6878503, at *2 (E.D.N.C. Dec. 16, 20 19) ("The FLSA's two-year

statute of limitations is extended to three years for 'willful' violations.") (citing McLaughlin v.

Richland Shoe Co., 486 U.S. 128, 132 (1988)); Gui Zhen Zhu , 2020 WL 29835, at *9 (" [I]f a

plaintiff alleges that the employer has willfully violated the FLSA, the applicable limitations period

is three years.") (citations omitted). Furthermore, the passage of time between certification and the

publication of notice is a consideration in whether a longer notice period is appropriate. Gui Zhen

Zhu , 2020 WL 29835, at *10. Due to the parties' inability to agree on the notice content, the

issuance of the notice has been delayed, providing further support for an extended notice period. See

Order [DE-77] (conditionally certifying class on October 31, 2019). The court has considered the

case of Harkins v. Riverboat Servs., Inc., 385 F.3d 1099 (7th Cir. 2004), cited by defense counsel

at the hearing, but finds it uninstructive under the circumstances presented here. Accordingly, the

court finds the appropriate notice period begins May 17, 2015 , three years prior to the filing of the

complaint, and a revised proposed notice shall be filed within seven (7) days.

C.     Contact Information for Putative Class Members

       Defendants provided class counsel for Plaintiff with some requested putative plaintiff and

Rule 23 class member information from May 17, 2016 to present. Jt. Am. Notice [DE-95] at 3.

Plaintiff contends Defendants did not provide the requested information from May 17, 2015 through

May 16, 2016 and that the list should include full name, address, phone number, and periods of

employment with start and end dates. Id. at 3-4. Defendants contend they are only required to

provide contact information for two years prior to the date the complaint was filed, May 17, 2016,


                                                  5


            Case 5:18-cv-00219-D Document 129 Filed 04/08/20 Page 5 of 6
and should not be required to produce periods of employments. Id. at 4-5. At the hearing,

Defendants also argued that they did not maintain employee phone numbers or email addresses.

         HaYing determined the appropriate notice period dates back to May 17, 2015, Defendants

shall provide the information for putative plaintiffs and Rule 23 class members from that date.

Defendants also indicated they would provide records containing periods of employment. Jt. Am .

Notice [DE-95] at 5. Plaintiff has not sufficiently articulated why periods of employment are

necessary for purposes of publishing notice. Therefore, Defendants' agreement to provide records

containing periods of employment is sufficient. Although counsel contends he is not aware of any

employment documents that contain phone numbers or email addresses, the court agrees with

Plaintiff that it seems unusual an employer would not maintain telephone contact information for its

employees. Accordingly, Defendants shall attempt to locate such contact information to provide to

Plaintiff and shall certify to Plaintiff that no such information exists if in fact none is found.

Defendants shall provide the additional information within fourteen days (14) of the date of this

order.

         SO ORDERED, the       c:{" day of April 2019.



                                      Rof:rtltf ifrt
                                      United States Magistrate Judge




                                                 6


            Case 5:18-cv-00219-D Document 129 Filed 04/08/20 Page 6 of 6
